DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The prior art documents which were not considered by Examiner had document numbers which were incorrect.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Proper ending punctuation has been omitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laumer (4241881).
Laumer teaches a method for discretizing a source of solid additives (Abstract), the method comprising the steps of providing a discretizer (Figure 1) comprising a housing (Detail pulp sheets, which would be pulp webs) to the discretizer such that the discretizer discretizes the source of solid additives into a plurality of solid additives (Detail 10) during operation of the discretizer.
In regards to Claim 2, Laumer teaches the discretizer is a hammer mill (Detail 12).
In regards to Claim 3, Laumer teaches the discretizer comprises a screen (Detail 16).
In regards to Claim 4, Laumer does not teach that zones of separated flow are created during operation.
In regards to Claim 5, Laumer teaches the discharge outlet comprises a discharge area in a discharge plane oriented at a discharge angle of greater than 20° (the discharge of Laumer is the same as Figure 2 of the instant application).
In regards to Claim 6, Laumer teaches the discharge area of the discharge outlet is equal to or less than the rotor’s projected area upon the discharge plane (Figure 1 shows the area between details W is the same or less than the width of the opening filled by the screen).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (3886629).
Nakai teaches a method for discretizing a source of solid additives (Abstract), the method comprising the steps of providing a discretizer (Figure 2) comprising a housing (Upper left and right Details 113) and a rotor (Detail 110) movable within the housing, wherein the housing comprises a discharge outlet (Below upper left and right Detail 113) and one or more inserts (Lower left and right Details 113); supplying a source of solid additives (Abstract; pulp fibers) to the discretizer such that the discretizer discretizes the source of solid additives into a plurality of solid additives (Shown as dashes and dots in Detail 114) during operation of the discretizer.
While Nakai essentially teaches the invention as detailed, it fails to specifically teach the source of solid additives is selected from the group consisting of: bales of fibers, rolled pulp, web of pulp, and mixtures thereof.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention to have supplied the pulp as either rolled or web, since these are well known sources of pulp for feeding similar devices.  The ordinarily skilled artisan would understand that the pulp would be supplied either by roll or web, as if the pulp were supplied as fibers, then no opening process would be necessary.
In regards to Claim 3, Nakai teaches the discretizer comprises a screen (Detail 102).

In regards to Claim 5, Nakai teaches the discharge outlet comprises a discharge area in a discharge plane oriented at a discharge angle of greater than 20° (the discharge of Nakai is the same as Figure 2 of the instant application).
In regards to Claim 6, Nakai teaches the discharge area of the discharge outlet is equal to or less than the rotor’s projected area upon the discharge plane (Figure 2 shows that the width narrows as an hourglass as the fibers approach Detail 119).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,543,488. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches the same method, with the claims aligned as follows:
Claim 1 of the instant application found in Claims 1 and 5 of the ‘488 patent
Claim 2 of the instant application found in Claim 2 of the ‘488 patent
Claim 3 of the instant application found in Claim 3 of the ‘488 patent
Claims 4 and 5 of the instant application found in Claim 1 of the ‘488 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Radwanski et al (4701294) Figure 1 teaches a structure as least similar to that as used in the inventive method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732